Citation Nr: 0602058	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  96-37 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased rating for Osgood Schlatter's 
Disease, currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for arthritis of the 
right knee, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for a scar on the left 
iliac crest, currently rated as 10 percent disabling.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1965 to 
February 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of May 1996 and May 2000 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Washington, DC, and a February 2003 rating decision 
by the RO in Baltimore, Maryland.

(The Board notes that the issue characterized by the RO as an 
increased rating for a scar on the left iliac crest was 
originally adjudicated in November 1986 as residuals of left 
anterior iliac crest bone graft, utilizing Diagnostic Code 
7805, other scars.  38 C.F.R. § 4.118 (1986).  Because the 
issue developed for the Board's review has been limited to 
the rating for only the scar, it is the scar issue alone, and 
not other residuals of the veteran's bone graft, over which 
the Board has jurisdiction on appeal.  The Board notes, 
however, that the veteran has averred that, in addition to 
the pain and tenderness associated with the scar on the left 
iliac crest, he also experiences pain and tenderness in the 
bone beneath the scar.  The Board refers to the RO the 
question of the propriety of a separate compensable rating 
for other residuals of the bone graft.)




REMAND

As an initial matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA) describes VA's duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Review of the record discloses that the veteran has not been 
adequately notified in accordance with the provisions of the 
VCAA.  The Board will therefore remand this case in order to 
ensure that the veteran receives the due process to which he 
is entitled.

The veteran is service connected for two disabilities of his 
right knee.  The arthritis is rated utilizing Diagnostic Code 
5010, arthritis due to trauma, which is, by regulation, rated 
as degenerative arthritis under Diagnostic Code 5003.  38 
C.F.R. § 4.71a (2005).  Evaluating the knee under Diagnostic 
Code 5003 requires that the disability be rated on the basis 
of limitation of motion under Diagnostic Codes 5260, 
limitation of flexion of the knee, and 5261, limitation of 
extension of the knee.  The Board notes that, while the 
veteran was afforded a VA joints examination in January 2003 
to evaluate his knee disabilities, that examination did not 
provide evidence necessary to address several regulatory 
provisions that must be taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Board will therefore remand in order that the 
veteran be afforded a current examination that will address 
these criteria.

The veteran's other service-connected right knee disability, 
Osgood Schlatter's Disease, is rated by analogy to Diagnostic 
Code 5257, other impairment of the knee, recurrent 
subluxation or lateral instability.  Range of motion is not 
for consideration in evaluating disabilities under Diagnostic 
Code 5257.  VAOPGCPREC 9-98; VAOPGCPREC 23-97.  However, on 
examination, an examiner is responsible for providing a full 
description of the effects of disability upon the veteran's 
ordinary activity.  38 C.F.R. § 4.10 (2005).  On remand, the 
examiner will be asked to provide a description of the 
effects of the veteran's Osgood Schlatter's Disease of the 
right knee on his ordinary activity. 

The veteran's scar on the left iliac crest is rated under 
Diagnostic Code 7804, superficial scars which are painful on 
examination.  38 C.F.R. § 4.118 (2005).  The Board notes that 
by regulatory amendment effective August 30, 2002, 
substantive changes were made to the schedular criteria for 
evaluating disabilities involving the skin.  See 67 Fed. Reg. 
49,590-49,599 (2002).  Because this change took effect during 
the pendency of the veteran's claim, both the former and the 
revised criteria must be considered in evaluating the 
veteran's service-connected scar.  The Board notes that the 
veteran was not notified of the change in criteria.  The 
Board will therefore also remand in order for the RO to 
advise the veteran of the changes in the rating schedule for 
disabilities involving the skin.  Because the veteran will be 
undergoing a medical examination in conjunction with this 
remand, the examiner will also be asked to provide a more 
detailed examination of the veteran's scar on the left iliac 
crest.

The Board notes that the veteran was denied service 
connection for diabetes in a rating decision dated in 
November 1986 and again in October 2001.  He submitted a 
request to reopen his claim of service connection for 
diabetes in correspondence received in March 2002, asserting 
that he was afflicted with type II, not type I, diabetes 
mellitus.  

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (2005); 38 C.F.R. § 20.1103 
(2005).  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  The Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

However, before the Board can even address the issue of new 
and material evidence, it must remand this issue for further 
development.  When adjudicating the veteran's claim, the RO 
did not refer to the standard by which claims are reopened--
38 C.F.R. § 3.156.  The Board will therefore also remand in 
order that the veteran can be fully apprised of the 
regulation governing new and material evidence.  

Moreover, the Board notes that, in a history recorded in a 
hospital summary dated in April 1972, the veteran claimed to 
have been diagnosed with diabetes mellitus in August 1971.  
When the RO denied service connection in its November 1986 
rating decision, it was noted that diabetes mellitus was not 
diagnosed until after the presumptive period had expired.  
See 38 C.F.R. § 3.307 (2005).  

The Board notes that several recent treatment notes allude to 
a diagnosis of diabetes in 1969, which would be within the 
one-year presumptive period.  At an April 2005 hearing before 
the undersigned, the veteran averred that he had been told at 
a VA clinic in The Bronx, New York in 1969 that he was at 
that time borderline diabetic.  The Board notes that there 
are no treatment records on file from the Bronx VA clinic for 
1969.  The record shows that the RO requested outpatient 
treatment records from the VA Medical Center (VAMC) in The 
Bronx for the period January 1971 to December 1971, and that 
the VAMC responded that no records for the veteran for that 
time frame were found.  Because the veteran avers that the 
diagnosis of borderline diabetes mellitus occurred in 1969, 
the Board will also remand in order to attempt to locate 
records from VAMC Bronx for the year 1969.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (records generated by VA 
facilities that may have an effect on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file).

Finally, the Board notes that the record contains two 
treatment notes that seem to indicate that the veteran has 
both type I and type II diabetes mellitus.  To resolve this 
ambiguity, the RO requested a medical opinion as to whether 
the veteran has diabetes mellitus, type I, or diabetes 
mellitus, type II.  In an opinion dated in November 2003, VA 
physician P.N., M.D., noted that from the onset the veteran's 
clinical picture has been consistent with type I diabetes.  
Dr. N. noted that the distinction between type I and type II 
could have been established by laboratory evaluation, but 
that he was not able to find any such documentation.  Unless 
such work-up revealed some additional information, Dr. N. 
opined that the veteran's diagnosis should be considered to 
be type I diabetes.  On remand, the RO must inquire as to 
whether or not laboratory tests can be conducted which can 
definitively determine whether the veteran's diabetes 
mellitus is type I or type II.  If such a test can be 
conducted, as suggested by this physician, the RO should 
pursue it.

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  Specifically, the RO 
must notify the claimant and the 
claimant's representative of any 
information and evidence not of 
record  (1) that is necessary to 
substantiate the appellant's claims 
for increased ratings, service 
connection, and to reopen a 
previously denied claim; (2) that VA 
will seek to provide; (3) that the 
claimant is expected to provide; and 
(4) must ask the claimant to provide 
any evidence in his possession that 
pertains to the claims in accordance 
with 38 C.F.R. § 3.159(b)(1).  See 
also Quartuccio, 16 Vet. App. at 
187.  

The RO should also specifically cite 
to 38 C.F.R. § 3.156 (new and 
material evidence) in connection 
with the veteran's request to reopen 
a claim of service connection for 
diabetes mellitus.

In its correspondence to the 
veteran, the RO must also advise him 
of the changes to the rating 
criteria for skin disabilities that 
became effective August 30, 2002.

2.  The RO should attempt to obtain 
from VAMC Bronx, New York any 
available treatment records 
pertaining to the veteran for the 
period January 1969 through February 
1970.

3.  After the above actions are 
accomplished, the RO should schedule 
the veteran for a VA joints 
examination to determine the 
severity of impairment caused by his 
service-connected right knee 
disabilities.  

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2005).

The claims files, a copy of this 
remand, and copies of the criteria 
for rating the knee should be made 
available to the examiner for 
review.  

All indicated tests and studies, to 
include x-rays and other diagnostic 
procedures deemed necessary, should 
be conducted.  Clinical findings 
should be elicited in accordance 
with the C&P Clinician's Guide so 
that pertinent rating criteria may 
be applied.  After reviewing the 
veteran's complaints and medical 
history, the examiner should render 
an opinion, based upon his or her 
best medical judgment, as to the 
extent to which the veteran 
experiences functional impairments, 
such as weakness, excess 
fatigability, incoordination, or 
pain due to repeated use or flare-
ups, etc., due to his service-
connected arthritis of the right 
knee due to trauma, and should 
equate such problems to the rating 
criteria.  (In other words, 
functional losses due to pain, etc., 
may result in disability tantamount 
to that contemplated by the criteria 
for a higher rating.  If so, the 
examiner should so state.)  See 
DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The rationale for all 
opinions should be explained in 
detail.

The examiner should also provide, to 
the extent possible, a full 
description of the effects of the 
veteran's service-connected Osgood 
Schlatter's Disease on his ordinary 
activities.  Any instability found 
should be characterized as 
"slight," "moderate," or 
"severe."

The examiner should also conduct an 
examination of the veteran's scar on 
the left iliac crest, and describe 
his or her findings in as much 
detail as possible.  Pain, 
ulceration, size, and any limitation 
of function due to the scar should 
be noted.

4.  The RO should ensure that the 
examination report complies with 
this remand, especially with respect 
to the instructions to provide 
findings and conclusions consistent 
with the requirements of DeLuca.  If 
the report is insufficient, it 
should be returned to the examiner 
for necessary corrective action, as 
appropriate.

5.  The RO should investigate 
whether laboratory testing to 
establish whether the veteran's 
diabetes mellitus is type I or type 
II is possible.  If so, the RO 
should arrange for the veteran to be 
so tested, with the involvement of a 
VA physician to whatever extent is 
necessary.

6.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issues on 
appeal in light of all information 
or evidence received.  If any 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  (The supplemental statement 
of the case should include 
references to the new criteria for 
rating skin diseases and the 
provisions of 38 C.F.R. § 3.156 
(2005).)

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

